
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.27


EXECUTION VERSION

BONUS AGREEMENT

        This BONUS AGREEMENT (this "Agreement") is entered into as of this
14th day of September, 2007, by and between Indalex Holdings Finance, Inc., a
Delaware corporation (the "Company") and Keith Burlingame ("Employee"), on the
following terms and conditions:

1.The Company shall pay Employee a cash bonus (payable as set forth herein) (the
"Bonus") in an aggregate amount up to $156,293.91. Employee agrees and
acknowledges that if Employee is no longer an employee, for whatever reason, of
the Company or its subsidiaries, or Employee breaches or violates (as determined
in the sole discretion of the Company's Board of Directors) any of the terms or
provisions of this Agreement, any grant agreement whereby the Company granted
(or in the future grants) options or other securities to Employee, or any
employment, bonus, option grant or other agreement between Employee and the
Company or its affiliates, Employee will not be entitled to receive the Bonus.

2.Subject to the terms hereof:

(a)As soon as practicable after the occurrence of a Change in Control (as
defined below), but in no event later than 60 days following the Change in
Control, the Company shall pay Employee an amount equal to $156,293.91, less the
amount, if any, by which $222,500 is greater than the product of (A) the fair
market value of a share the Company's common stock (the "Company Common Stock")
on the date of the Change in Control, as determined by the Company's Board of
Directors in its sole discretion, multiplied by (B) 2,000 (the amount resulting
from this calculation, the "Bonus Amount").

(b)In the event the Bonus Amount is less than or equal to $0, no amount shall be
payable hereunder by either party hereto.

(c)For purposes of this Agreement, "Change in Control" shall mean (i) any
consolidation, merger or other transaction in which the Company is not the
surviving entity or which results in the acquisition of all or substantially all
of the Company's outstanding shares of common stock by a single person or entity
or by a group of persons or entities acting in concert or (ii) any sale or
transfer of all or substantially all of the Company's assets (excluding,
however, for this purpose any real estate "sale-lease back" transaction);
provided, however, that the term "Change in Control" shall not include
transactions either (x) with affiliates of the Company or Sun Capital
Partners, Inc. ("Sun") (as determined by the Company's Board of Directors in its
sole discretion) or (y) pursuant to which more than fifty percent (50%) of the
shares of voting stock of the surviving or acquiring entity is owned and/or
controlled (by agreement or otherwise), directly or indirectly, by Sun or its
affiliates; provided, further, that a transaction shall not constitute a Change
in Control unless the transaction also constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the Company's assets, within the meaning of Section 409A(a)(2)(A)(v) of the
Code and the regulations or other published guidance (including, without
limitation, Internal Revenue Service Notice 2005-1 and Proposed Regulation
Section 1.409A-3) promulgated thereunder.

3.The permitted payment events specified in Section 2 are intended to comply
with the provisions of Section 409A(a)(2) of the Internal Revenue Code of 1986,
as amended (the "Code"). The Company may make any changes to this Agreement it
determines in its sole discretion are necessary to comply with the provisions of
Code Section 409A and any final, proposed, or temporary regulations or any other
guidance issued thereunder without the consent of Employee.

4.The Company may withhold from any amounts payable to Employee under this
Agreement such foreign, federal, state, local and other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

--------------------------------------------------------------------------------



5.Employee agrees to abide by and hereby reaffirms the covenants and agreements
set forth in this Agreement, any grant agreement whereby the Company granted (or
in the future grants) options or other securities to Employee, or any
employment, bonus, option grant or other agreement between Employee and the
Company or its affiliates; and agrees that this Agreement constitutes additional
consideration in support of such covenants and agreements.

6.This Agreement is legally binding on the parties and their respective
successors and assigns. It may be executed in counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. It constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof (including, without
limitation, with respect to any bonuses payable in connection with the July 18,
2006, $1.52 per share dividend described in the Company's annual report on
Form 10K for the fiscal year ended December 31, 2006), and supersedes and
preempts any prior written or oral agreements understandings, or
representations. Except as set forth herein, the terms and provisions of this
Agreement cannot be terminated, modified or amended except in a writing signed
by the party against whom enforcement is sought. This Agreement shall be
governed by, and construed and, except as set forth in the second to last
sentence of this paragraph, interpreted in accordance with, the laws of the
State of Delaware, and any suit, action or proceeding arising out of or relating
to this Agreement shall be commenced and maintained in any court of competent
subject matter jurisdiction located in Wilmington, Delaware. In any suit, action
or proceeding arising out of or in connection with this Agreement, the
prevailing party shall be entitled to recover from the other party, upon final
judgment on the merits, all attorneys' fees and disbursements actually billed to
such party, including all such fees and disbursements incurred at trial, during
any appeal or during negotiations. None of Employee's rights under this
Agreement may be transferred, assigned, pledged or encumbered. Any ambiguity
with respect to any term of this Agreement or any interpretation thereof shall
be resolved in the sole discretion of the Company's Board of Directors. EACH OF
THE PARTIES TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF, CONNECTED
WITH OR RELATING TO THIS AGREEMENT, THE MATTERS CONTEMPLATED HEREBY, OR THE
ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

7.Employee agrees and acknowledges that nothing in this Agreement shall confer
upon Employee any right to continue in the employ of the Company or any of its
subsidiaries or affiliates, or interfere in any way with any right of the
Company or any of its subsidiaries or affiliates to terminate such employment at
any time for any reason whatsoever (whether for cause or without cause) without
liability to the Company or any of its subsidiaries or affiliates.

*    *    *    *    *

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Bonus Agreement as of
the date first above written.

    Indalex Holdings Finance, Inc.
 
 
By:
/s/ Tim Stubbs

--------------------------------------------------------------------------------

Name:
Title:
 
 
/s/ Keith Burlingame

--------------------------------------------------------------------------------

Keith Burlingame

Signature Page to Bonus Agreement

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.27

